Name: Commission Regulation (EEC) No 2722/87 of 10 September 1987 laying down detailed rules for the special measures for certain processed oil products in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 /911 . 9 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2722/87 of 10 September 1987 laying down detailed rules for the special measures for certain processed oil products in Spain producing the products referred to in Article 1 of Regula ­ tion (EEC) No 2112/87 shall submit a monthly produc ­ tion declaration within 15 days following the month in question , using the model as set out in Annex II . 2 . The levy to be reimbursed shall be that in force in the month in respect of which the production declaration is submitted. Article 2 For the determination of the quantities of oil qualifying for repayment, and within the limit of the oils bought by the firm using them in respect of which the levy has been paid, the oil content of the products referred to in Article 1 of Regulation (EEC) No 2112/87 to be used shall be as set out in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2112/87 of 13 July 1987 introducing special measures for certain processed oil products in Spain ('), and in particular Article 2 thereof, Whereas Regulation (EEC) No 211.2/87 provides that the amount of the levy provided for in Article 14 of Commis ­ sion Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (2), as last amended by Regulation (EEC) No 1662/87 (3), and collected in Spain on the purchase of oils intended for the production of mayonnaise and other sauces may be repaid to firms using such oils at their request ; Whereas, in order to determine the quantities of oil which may qualify for such repayment, the oil content of the products referred to in Article 1 of Regulation (EEC) No 2112/87 should be fixed on a flat-rate basis ; Whereas the rules for the repayment of the levy should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 1 . In order to obtain repayment of the levy provided for in Article 14 of Regulation (EEC) No 1183/86, firms Article 3 1 . Spain shall carry out the necessary controls to ensure that this Regulation is applied correctly. 2 . For the purposes of the controls, firms shall keep separate accounts of the oil incorporated in the products set out in Article 1 of Regulation (EEC) No 2112/87 and of the products obtained from such oil broken down into the three groups listed in Annex I. 3 . Spain shall inform the Commission each month in respect of the preceding month of the quantities of oil for which the levy has been repaid . Article 4 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 197, 18 . 7 . 1987, p. 1 . (2) OJ No L 107, 24. 4. 1986, p. 17 . (3) OJ No L 155, 16 . 6 . 1987, p. 6 . No L 261 / 10 11 . 9 . 87Official Journal of the European Communities ANNEX I Oil content of the products listed in Article 1 of Regulation (EEC) No 2112/87 (percentage net weight) (in %) Product Oil content Mayonnaise Fine sauce Salad dressing and other 75 35 25 ANNEX II Production Declaration Month Year : Undertaking : Tax identification No : Address : Mayonnaise Fine sauce Salad dressing and other Prepared products (t) Oil content (%) Total oil (tonnes) 75 35 25 Total oil Levy in force ECU/t Reimbursement ECU i